Title: From George Washington to Stephen Moylan, 1 November 1781
From: Washington, George
To: Moylan, Stephen


                  Dear sir.
                     
                     Head Quarters 1st Novemr 1781.
                  
                  I have received your letter of this date, containing the state and distribution of your regiment—and expressing your desire to return to philadelphia with a view of engaging the executive of pennsilvania to exert themselves in favor of this part of their quota.
                  I cannot conceal from you sir, that it is with pain I see my instructions answered by applications of this kind—the journey to philadelphia I am so well persuaded will be fruitless as to the principal object that the trouble & expence of it ought to be avoided—The additional motive of ill Health—if yr indisposition is of a nature so serious as to incapaciate you for service—is one of those necessities that must be conclusive—I am.
                  
               